 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to place any credence or relianceon Murphy's testimony,and find that Cara-tenuto did not make the statements attributed to him on the occasion in question.Uponthe basis of the foregoing findings offact,and upon the entire record, I con-clude and findthatthe allegations of the complaint,that Respondent has interferedwith,restrained,and coerced its employees in the exercise of rights guaranteed by Sec-tion 7,thereby violating Section 8 (a) (1) of theAct, have notbeen sustained by apreponderance of the credible,reliable, andprobativeevidence.CONCLUSIONS OF LAW1.Respondent,Specialty Paper Mills,Inc., is, and at all times mentioned hereinhas been,engaged in commercewiththe meaning of Section 2(6) and(7) of the Act.2.United Papermakersand Paperworkers,AFL-CIO, C.L.C., is a labororganiza-tion within the meaning of Section2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (1) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the complaint be dismissed inits entirety.Champion PneumaticMachineryCo.andLocalNo. 11,BuildingService Employees'International Union,AFL-CIO.Case No.13-CA-6572.April 30,1965DECISION AND ORDEROn December 23, 1964, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the General Counselfiled exceptions to the Decision, with a supporting brief.The Respond-ent filed an answering brief, and cross-exceptions with a supportingbrief.The Trial Examiner forwarded, for the Board's consideration,Respondent's objections to the General Counsel's posthearing motionto amend the complaint, which he had received from the Respondentshortly after his Decision had issued.Pursuant to the provisions of the National Labor Relations Act, asamended, the National Labor Relation Board has delegated its powersin connection with this case to a three member panel [ChairmanMcCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, objections, briefs, and the entire152 NLRB No. 29. CHAMPION PNEUMATIC MACHINERY CO.301record in the case, and hereby adopts the findings, conclusions, andrecommendationsof the Trial Examiner, except as modified below.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the National Labor Relations Board hereby adopts as itsOrder the Order Recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed.'Three weeks after the close of the hearing, the General Counsel moved the TrialExaminer for permission to amend the complaint to allege as independent Section 8(a) (1)violations meetings between Respondent's officials and representatives of its employees tohear their grievances,and, as a result of these meetings,instituting certain changes inworking conditions.The Trial Examiner granted the motion because he was satisfiedthat the requested amendments covered matters litigated at the hearing and that Respond-ent would not be prejudiced thereby.(He also noted the absence of any opposition byRespondent to the motion to amend, but he was not then aware that Respondent hadalready mailed its opposition.)The Trial Examiner found,nevertheless,that the allega-tion as to the meetings on grievances(paragraph 8(d) of the complaint)was an attemptto relitigate,under the guise of an independent Section 8(a) (1) violation,what the Gen-eral Counsel had previously alleged to be unlawful support to an Employee GrievanceCommittee in violation of Section 8(a) (2), but which was time-barred under Section 10(b).We agree with the Trial Examiner's disposition as to paragraph 8(d).As for the allegation on instituting certain changes in working conditions (para-graph 8(e)of the complaint),the Trial Examiner permitted the amendment,but thenfound that as the changes were limited to the Improvement of safety conditions at theplant, they did not constitute a violation of Section 8(a)(1).We need not pass on thecorrectness of his finding,however, because we agree with the Respondent that it hasbeen prejudiced by its Inability to offer a defense to what is in effect a violation differentfrom any charged and litigated at the hearing.We therefore overrule the Trial Ex-aminer's approval of the General Counsel's motion to add paragraph 8(e) to the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,heardbeforeTrialExaminerFrederick U. Reelat Princeton,Illinois,on November12, 1964,1pursuant to a chargefiled July 20,an amended charge filedAugust 31,and a complaint issuedSeptember4, presentsprimarilyquestions as towhether RespondentviolatedSection 8(a) (1) of theAct 2 by promisingand grantingbenefits to employees to induce them to refrain from supportingthe Charging Party,and by suggesting and assisting in the formation of, and meetingwith,an employeegrievance committee.Upon the entire record,including my observation of the witnesses,and after dueconsideration of the briefsfiled byGeneral Counseland byRespondent,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATIONS INVOLVEDRespondent,herein called the Company, an Illinois corporation engaged at Prince-ton in the manufacture and sale of water pumps and compressors,annually shipsover$50,000 worth of products to points outside the State, and is admittedly engagedin commerce within the meaning of Section 2(6) and(7) of the Act.The ChargingParty, herein called the Union,is a labor organization within the meaning of Section2(5) of the Act. For reasons developed briefly below,the Employee GrievanceCommittee,described below, was likewise a labor organization within the meaning ofthat section.iAll dates herein refer to the year 1964zGeneral Counsel acknowledged at the hearing that thecomplaintInsofar as It allegeda violation of Section 8(a) (2) could not be sustained within the limitations proviso ofSection 10(b), and as he did not treat the issue in hisbrief,I regard that allegation asabandoned. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; the issuesIn late 1963 and early 1964 the Union started an organizing campaign at the Com-pany's plant.This led to (a) the filing on January 31, 1964, of a petition for certifi-cation in Case No. 13-RC-9900; (b) a consent election on February 28, which theUnion lost, 44 to 41; (c) objections thereto which were timely filed and which weresustained by the Board on June 28; and (d) the ordering of a second election, whichwas scheduled for the latter part of July but was aborted by the filing on July 20 ofthe original charge in this proceeding.The charge just mentioned alleged violations of Section 8(a)(1) and (3) in that(a) "on or about April 1, 1964 [the Company] granted a wage increase in order todiscourage Union membership and activities"; (b) "since April 1, 1964 [the Company]has discriminatorily transferred employees to discourage Union membership andactivities"; and (c) "by these and other acts" the Company violated Section 8(a)(1)of the Act.Neither that charge, nor the objections to the election, filed March 6, adverted tothe Company's fostering of an employee grievance committee. In the course ofinvestigating that charge, however, on August 20 representatives of the Board'sRegional Office interviewed Company President Embs, who stated during the conver-sation that such a committee was formed in March. (As appears more fully below,Embs' recollection was faulty, and the events concerning the Committee occurredat the end of January.) Shortly after this interview, on August 31, the Union filedan amended charge, alleging that the Company violated Section 8(a) (1) and (2) ofthe Act, (a) by granting a wage increase on or about April 1 in order to discourageunion activities; (b) by establishing a grievance committee on or about March 2 forthe same purpose; and (c) by other acts violating Section 8(a)(1).The complaint,issued September 4, alleged violations of the Act in (a) the promising of benefits onor about February 26 and 27; (b) the granting of benefits on or about May 1; and(c) the sponsorship and support of the Employee Grievance Committee on or aboutMarch 2.At the hearing, however, General Counsel amended the latter allegationto place the violation at January 28 and 29 instead of in March.Three weeks after the close of the hearing, and coincident with the filing of briefs,General Counsel moved to amend paragraph VIII of the complaint, by adding twosubparagraphs, d and e.3Thus amended, the complaint would read in pertinent part:Since on or about March 2, 1964 [amended at the hearing to read January 28and 29, 1964], and continuing to date,, Respondent has rendered and is renderingunlawful aid, assistance and support to said Employee Grievance Committeeby the following acts and conduct:(d)On or about January 28 and 29, 1964, Respondent by its officer andagent,Max Bertram, met with representatives of its employees to hear grievancesrelating to working conditions and other terms or conditions of employment.(e)On or about the first week of February 1964, Respondent implementedchanges in working conditions and other conditions of employment which hadbeen suggested by the employee representatives during the meetings which wereheld on January 28 and 29, 1964.Read in conjunction with other paragraphs of the complaint, General Counsel's"new" allegations, just quoted, are alleged to be violations of Section 8(a)(2) and(1) of the Act.In the absence of opposition thereto, and in reliance on Section 102.17 of the Board'sRules and Regulations, Series 8, as amended, I grant the motion to amend the com-plaint.The amendment covers matters litigated at the hearing, and I see no prejudiceto the Company in permitting General Counsel to allege as violations of the statute,acts which testimony of company witnesses establishes were committed. In allowingthe amendment, however, I do not pass on the question whether the new allegationsare barred by the 6-month limitations proviso of Section 10(b).The amendmentadds two subparagraphs to paragraph VII of the complaint, and the impact of thelimitations proviso on that entire paragraph, as amended, is discussedinfra.8In his brief General Counsel states that this motion to amend is made "to insure thatRespondent may be fully informed regarding the specific conduct which the GeneralCounsel alleges to be unlawful and thereby have full opportunity to present its side ofthe Issues...."The motion to amend bears the date of Friday, December 4, 1964.Briefs were due in Washington on December 7, 1964. CHAMPION PNEUMATIC MACHINERY CO.303We turn, therefore, to the three alleged violations,(a) those growing out of theEmployee Grievance Committee in January;(b) the alleged promise of benefit inFebruary; and(c) the granting of benefits in May.B. The Employee Grievance CommitteeUnionorganization at theCompany plant hadcommenced at the beginning of1964,and union literature was distributedat the plant on January 16.About thattime CompanyPresidentEmbs suggestedto Plant Superintendent Bertram "that acommittee be established"because Embs"was unable to go around and talk to all 90of the employees"and he "felt that having a representative group of employees totalk would be better."Bertram testifiedthat "there were a coupleof reasons" forforming an employee committee at that time.He emphasized that a recent rash ofindustrial accidents had jeopardizedthe Company's insurance coverage.He furthertestified that he "wanted to try to getcloser to themen to find out if theyhad some-thing ontheirmind-ifwe could remedy someof these safetyconditions."Bertramasked several employeesif "they thought it would bea good idea if we selected a com-mittee and meet once a month and thrashover all of ourproblems and some of theconditions and not only their problemsbut ours, to see if we couldnot come to amutual meeting ofthe minds-whatever you want tocall it-to discuss problems thatboth theyand we as management would have."Acting on Embs' suggestion relayed by Bertram,4the employees selected two com-mittees, one from the day shift and one fromthe night shift.Each of these com-mittees held one meetingwithmanagement, the day shift on January28 and the nightshifton January29.Bertrampresidedat the meetingsand toldthe employees thatif they "hadany complaints or grievancesthis was theplace to put it off [their]chests."At each meeting various safety problems were discussed,and the employees alsovoiced complaintsoverthe language used in theplant bySuperintendent Bertram.Some safety devices and improvementswere promptlyinstituted.General Counselin his brief refers specificallyto safetyglasses, goggles,a guard rail,and a ventilationfan.The Union's petition for certificationwas filed 2 days later, and possiblybecauseof that fact the Committee never met again.I have no doubt thatthe Employee Grievance Committeewas a labor organizationwithin the meaning of Section2(5) of the Act;itwas a "committee... in whichemployees participateand whichexists forthe purpose, in whole or in part, ofdealingwith the employer concerning...conditionsof work."The Companywas respon-sible for the formationof the Committeeand contributedsupport toit inthe form ofprompt recognition.But General Counsel concedesthat the violationof Section8(a)(2) which would be inherentin these findings is outside the scope of this litiga-tion because of the absenceof a timelycharge alleging a violation of that Section.General Counsel urgesthat althoughthe conductcannot bereached under Section8(a)(2), the same conduct violated Section 8(a)(1) and may fairlybe embraced inthe "other acts" alleged in the original charge.It is true, of course, that the Companysponsorship and support of the committeeviolated not only Section 8(a)(2) but also,"derivatively,"Section8(a)(1).ArtMetals Construction Company v. N.L.R.B.,110 F. 2d 148, 150-151 (C.A. 2);N.L.R.B. v. Newark Morning Ledger Co.,120 F. 2d 262, 265, 267 (C.A. 3). But Icannot readthe "otheracts" language of the original charge as embracing any and allviolations of Section 8(a)(2), (3), (4), and (5) which might have occurred withinthe 6 months prior to the filing of thatcharge.Anysuch constructionwould all butwrite the limitations provisionout of the Act, as the General Counsel would havecarte blanche, once an allegation of "other acts" was included in a charge,to rangefar and wide over the entirefield of employerunfairlabor practices.The purpose ofthe limitations provision-to give an employer timely notice ofthe conductallegedto have violatedthe Act-wouldbe defeatedby such a construction.To be sure,the charge is not a pleading,and the General Counsel is not limited to the precisematters alleged therein.But the courts in sustainingthe General Counsel's power toextend his complaintbeyond theallegationsof the chargehave insisted that the newviolations be "closely related to the violations named in thecharge."N.L.R.B. v.Dinion Coil Company, Inc.,201 F. 2d 484, 491 (C.A. 2); see alsoN.L.R.B. v.PecheurLozenge Co., Inc.,209 F. 2d 393, 401 (C.A.2), cert. denied347 U.S. 953.'One Cecil Borges,alleged to be a supervisor,also played some role in the creation ofthe CommitteeThe Company denies that Borges is a supervisor.As he engaged inno other illegal conduct and as the conduct of Bertram is clearly attributable to theCompany, I find it unnecessary to resolve the issue as to Borges'status. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe "close relationship" may be found where the events are closely related either intime or in character to those alleged in the charge. But I cannot find that allegedlyillegalwage increases and allegedly illegal transfers, both allegedly occurring onApril 1, are "closely related" to the derivative 8(a)(1) violation inherent in sponsor-ing alabor organization at the end of January.5In the amendment to the complaint, General Counsel studiously avoided mentionof the Committee and referred only to company meetings with representatives of theemployees, and to the fruits of such meetings. In this manner, General Counselattempts to minimize the Section 8(a) (2) aspect of the violation and highlights theSection 8 (a) (1) aspect which, in his judgment, is encompassed by the original charge.The attempt is only partially successful, in that the amended paragraph commenceswith a reference to unlawful support of the Committee "by the followingacts," sothat the new allegations are both technically and actually aspects of illegal support.Both at the hearing and through the amendment, however, General Counsel haspressed his position that the Company was guilty of "independent" rather than"derivative" violations of Section 8 (a) (1) in meeting with employee representativesand changing working conditions as a consequence of such meetings.I cannot find that the limitations proviso of Section 10(b) precludes the contentionthat by making changes in working conditions early in February, i.e., by institutingthe new safety features, the Company violated Section 8(a)(1).The July chargealleged an April 1 "wage increase in order to discourage union membership andactivities," and "other acts" violative of Section 8(a)(1). Such a charge could sup-port a complaint embracing benefits other than wage increases granted within the6 months preceding the charge. SeeN.L.R.B. v. Kohler Company,220 F. 2d 3, 7(C.A.7); Stokeley Foods, Inc v. N L.R.B.,193 F. 2d 736, 737-738 (C.A. 5). Inso-far as the complaint, as amended, alleges illegality in the granting of benefits, I findit invulnerable so far as the statute of limitations is concerned.This brings us to the question whether the Company in fact violated Section8(a) (1) by making safety glasses and goggles available to all employees who wantedthem, and by installing a guard rail and a ventilating fan. It is true that these changesin working conditions were the fruits of an employer-sponsored committee. It alsoappears that the emergence of this Committee at the time of the union drive was notmere coincidence, for the testimony of both Embs' and Bertram's remarks at themeeting, suggests that the Company was aware of, and was seeking a vent for,employee grievances.But notwithstanding these considerations which tend to supportGeneral Counsel's case, I cannot find that an employer violates the Act by institutingthese safety measures. It may be true that but for his illegal act in sponsoring thegrievance committee the employer would not have installed the protective devices,for the matters might not have come to his attention. But once they reached hisattention, the employer had to choose between instituting safety measures or leavingmatters in status quo until such time as he cured his unfair labor practice by disestab-lishing the Committee, or perhaps until the union campaign had ended (possibly afteryears of litigation) either in certification and bargaining or in defeat of the Union.We have been cautioned not to administer this statute "so single-mindedly [as to]ignore other and equally important Congressional objectives."Southern SteamshipCompany v. N.L.R.B.,316 U.S. 31, 47.A similar caution may be appropriate here.An employer, once he is aware of hazardous conditions in his plant, should not bedeterred from curing or alleviating such conditions by a fear that his action will runafoul of this Act. It is no answer to say that a remedial order need not requirerescinding the safety measures.An employer should not be stigmatized as a violatorbecause he has instituted safety measures.And it cannot be urged that the violationarises solely because of the original illegality inherent in the sponsorship of thegrievance committee, for this would make the unfair labor practice turn on unfairlabor practices committed outside the limitation period. SeeLocal Lodge No. 1424,International Association of Machinists (Bryan Manufacturing Co.) v. N L.R.B.,362U.S. 411;American Federation of Grain Millers v. N.L.R.B,197 F. 2d 451 (C.A. 5).A different result might obtain if the evidence established that the safety factorsthemselves were an integral part of the Union's organizational campaign. In thatevent, the employer's act of granting benefits in the form of safety improvementswould constitute "conduct immediately favorable to employees which is undertakenwith the express purpose of impinging upon their freedom of choice for or againstunionization and is reasonably calculated to have that effect."N.L.R.B. v. Exchange5When it was suggested at the hearing that theDintoncase supported the Company'spositionwith respect to the limitations proviso, General Counsel indicated that he had"good case law" in support of his position.His otherwise well-documented brief citesno cases in this area. CHAMPION PNEUMATIC MACHINERY CO.305Parts Company,375 U.S. 405, 409. But in this case proof is lacking that either thepurpose or the effect of the safety improvements was to impinge upon the employees'freedom of choice.In sum, I find that the Employer's conduct in sponsoring the Committee is outsidethe proper scope of the complaint in view of thelimitationsproviso, and I furtherfind that the Employer's conductin institutingsafety improvements did not violatethe Act. I need only add, with respect to the Committee, that if its creation were tobe held cognizableas an unfairlabor practice, I would recommend thatno relief issuein the light of itsimmediateabandonment, promptly following its inception, whenthe Union filed a representation petition.C. Promise of benefitThe complaint alleges that Borges on February 26 and Embs on February 27promised benefits to the employees if they refrained from union membership orsupport.The record is totally devoid of evidence linking Borges with any suchstatement.As to Embs, however, employee Forristall testified that a day or twobefore the February 28 election, Enibs discussed wages with Forristall at the latter'smachine.According to Forristall, Embs "said something about the Union, if theygot in,why, it would only be about a 10-cent an hour raise and he could do that goodhimself."Embs denied ever having said this to Forristall, and also testified that herefrained fromspeakingto any of his employees in the 2 days preceding the election.I cannot agree with the Company's contention that this allegation is outside thescope of the original charge.That charge alleged a grant of benefits on April 1, and"other acts" violative of Section 8(a)(1).The relation between the promise ofbenefits and the grant thereof, and the relation between April 1 and February 27, arenot so remote as to warrant dismissing this allegation on the ground previouslydiscussedin dismissingthat pertaining to the Committee. I am therefore confrontedwith the task of crediting either Embs or Forristall and discrediting the other.Ofthe two, Forristall may be the more disinterested witness, and would seem to havenothingto gainby fabricating the episode.On the other hand, Embs showed noequivocation in branding the matter as a falsehood.Of the over 80 employeesinvolved in the election, General Counsel produced only 1 to whom sucha statementwas even allegedly made, a circumstance which tends to support the Company, asone would expect a more wholesale attempt to defeat the Union by thismeans ifthe Company were to engage in such tactics at all.Of course, it may be that otheremployees lacked Forristall's courage to testify against the employer, but I cannotresort to suchspeculationto supply corroboration or even to account for the lackthereof.On balance,in thisextremely delicate if not grave matter,I inclineto the view thatForristall's testimonyis tobe believed. I have heretofore expounded on the extremedifficultyin rationalizingcredibility findings (see, e.g.,Gibbs Corporation, and GibbsShipyards,142 NLRB 1204, 1211, enfd.,sub nom. Gibbs Shipyard, Inc.,333 F. 2d459 (C.A. 5) ), and the problem hereisno easier.Indeed, one may be unable evento express in terms convincing to one's self the reasons for choosing between thetwo conflicting versions. I may, for example, be somewhat influenced by the factthat Embs' statement that he consciously refrained from talking to employees beforethe election was adduced, not by his own highly competentcounsel,but by the TrialExaminer through a rather leading question. In any event, I find Forristall to be acrediblewitness andaccept his version of the conversation.For an employer, on the eve of an election, to suggest to an employee that a 10-centwage increase is all the Union will seek, and that the employer will grant that withouta union, is palpably to interfere with the employee's freedom of choice, and consti-tutes a "promise of benefit" within the meaning of Section 8(c). I find, in short, thatthe statement violated Section 8(a)(1).But in view of its isolated character, andthe dismissal of the otherallegationsherein, I would recommend that no remedialorderissueto cure the violation here found. SeeAmerican Gilsonite Company, 122NLRB 1006;Canton Carp's, Inc.,130 NLRB 1451;International Ladies GarmentWorkers Union (Twin-Kee Manufacturing Co., Inc.),130 NLRB 614;InternationalWoodworkers of America (Central Veneer, Incorporated),131 NLRB 189, 190, 196,Great Atlantic & Pacific Tea Co.,129 NLRB 757, 760.D. The granting of benefits on May 1After the consent election of February 28, overtunionactivity at the plant ceased.The union continued to press its position on the Board in the representation case, butthe organizing movement as such was not active.789-730-66-vol. 152-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile, with the approach of the spring, the employees became increasinglyunhappy over the Company's practice of scheduling a full 6-day workweek, includingfull day and night shifts on Saturdays.Also at this time the Company neared thecompletion of certain Government contracts which had originally led it to schedulefull Saturday shifts.Sometime in April the Company announced that effective May 1the Saturday schedule for both shifts would be reduced from 8 hours to 5 hours, andthe employees' wage rates were adjusted upwards so that their take-home pay remainedsubstantially unaffected by the reduced hours.There is not a scintilla of evidence-aside from the pendency of the representationcase, then before the Regional Director on objections to the election-that this changein hours and wages was in any way directed at, responsive to, or affected by, the pres-ence of the Union. There is no suggestion that elimination or curtailment of Saturdaywork was one of the Union's campaign promises, or that the Union ever referred tothe problem.General Counsel's position is that by establishing the granting of bene-fits while the representation case was pending he has established a violation of Section8(a)(1).Again I must disagree.The record conclusively establishes that the eventswere unrelated.This is not a case where an election was imminent as inN.L.R.B. v.Exchange Parts Company,375 U.S. 405, nor is it one in which the benefits grantedconformed to those urged by the Union in its propaganda, as inSeneca Plastics,Incorporated,149 NLRB 320. To find a violation here would be to hold that allwages and other working conditions must remain fixed from the time a petition isfiled, or a campaign instituted, until the petition is ultimately disposed of. I cannotendorse so unrealistic a view.I am aware that inAmbox, Incorporated,146 NLRB 1520, the Board found thatan employer violated the Act by granting a wage increase at a time when a union'sobjections to an election were pending. In that case the Board stated that theannouncement of a wage increase "when considered in the light of Respondent's,earlier unlawful conduct, was calculated to influence its employees' choice of abargaining representative in the event of a second election."The Board furthernoted in that case that the employer's "conduct was part of an overall plan toencourage membership in and perpetuate a company-dominated union ......Thesurrounding circumstances referred to inAmboxare not present here, and I there-fore do not regard that decision as controlling. Of course, the granting of a wageincreasemay be unlawful if it is done for the purpose of impinging upon employeefreedom of choice and is reasonably calculated to have that effect.Exchange Parts,Incorporated, supra.A finding of illegal purpose and effect may be made, and per-haps must be made, where the action immediately precedes an election(ExchangeParts)or conforms to an earlier union campaign promise(Seneca Plastics, Incorpo-rated, supra.)But mere pendency of objections to a past election should not requirea finding that any and all improvements in working conditions, whatever their sourceand purpose, are outlawed. Issues of this nature cannot be decided mechanically,or by invocation of"per se"doctrines, howsoever administratively convenient suchsubstitutes for case-by-case determination may appear. In the instant case, the needfor overtimehad diminishedThis was a fact unrelated to union activity.Theemployer was dissatisfied with sporadic attendance on Saturdays, another fact unre-lated to union activity.The employees did not desire to work full shifts on Satur-day, again a fact which so far as this record shows was unrelated to union activity.The employer, exhorting them to maintain a high level of production, curtailedSaturday work, and increased their hourly rates of pay to maintain their take-homepay at the same level.Whether this action violated Section 8(a)(1) must be deter-mined in the light ofallthe circumstances, of which the pendency of objections to.the election is but one.Certainly, the pendency of objections did not require theemployer to continue working overtime hours after the project requiring such hours.was completed.Yet a reduction of hours can be a benefit which, under certain cir-cumstances,may be granted to discourage union activity.General Counsel empha-sized in his brief that a wage increase was granted so that employee take-home paywas unaffected by the loss of 3 overtime hours. Such an adjustment, which did notincrease an employee's net earnings, may be distinguished from the more common-form of wage increase such as that inAmbox,which increased take-home pay.This circumstance merely emphasizes my fundamental holding, namely that thequestion whether an employer violates the Act by granting benefits while objectionsto an election are pending must be decided on the basis of all the attendant circum-stances.As the instant case demonstrates, quite apart from the alleged violation-now being considered, an election may be pending for a considerable period of time.Here the election was in February 1964, but a second election, scheduled for July1964,will not be held until this proceeding has ended. Bearing in mind the possi- WOLVERINE SHOE & TANNING CORPORATION307bilityof court of appeals and even SupremeCourt review, itisnot unreasonable toestimatethatthe election may be pendingfor 2or even 3 years. Fluctuations in thecost of living or in the labor market or in other factors affecting the employer'sbusinessmay welloccur during this period, rendering wage adjustments advisable ornecessary.I cannot believethatAmboxor anyother decision requires a holdingthat any such adjustmentmadewhile a second election is pending is automaticallyan unfairlaborpractice.I find thatthe granting of benefitson May1was an exerciseby the Company ofbusiness judgment unrelatedto union activityand, it did not violatethe. Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof the Act.2.The Unionand the Employee Grievance Committee,are labor organizationswithin the meaning ofthe Act.3.Respondent has engaged in no unfair labor practices cognizable in this pro-ceeding whichwouldwarrant the issuance of a remedial order.RECOMMENDED ORDERThe complaintherein shouldbe, and herebyis,dismissed.Wolverine Shoe & Tanning CorporationandAmerican Federa-tion of Labor-Congress of Industrial OrganizationsWolverine Shoe & Tanning CorporationandInternational Union,Allied Industrial Workers of America,AFL-CIO.Cases Nos.7-CA=4545 and 7-CA-4601.April 30, 1965DECISION AND ORDEROn February 4, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engagedin andwas engaging in certainunfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase toa three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findingssl conclusions, and recom-mendations of the Trial Examiner.1 The TrialExaminer found that Robert E. Splane's union activity was a contributingfactor leading to his discharge.On the record before us,we find that Splane's unionactivity was the motivating factor forthe discharge.152 NLRB No. 19.